                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,               )   CASE NO. 1:19-cv-145
                                            )
                Plaintiff,                  )   JUDGE DAN AARON POLSTER
                                            )
         vs.                                )   MAGISTRATE JUDGE THOMAS M. PARKER
                                            )
SOUTH UNIVERSITY OF OHIO,                   )
LLC, et al.,                                )
                                            )
                Defendants.                 )


   HEMINGWAY AT RICHMOND, LLC’S BRIEF IN SUPPORT OF MOTION TO
 VACATE THE INJUNCTION AND RECEIVER ORDER OF 3601 SUNFLOWER LLC


         Now comes Hemingway at Richmond, LLC (“Hemingway”), by and through its

undersigned counsel, and hereby submits its Brief in Support of the Motion to Vacate the

Injunction and Receiver Order, or, in the Alternative, to Modify the Scope of the Receiver Order

[Doc. 54] (the “Motion to Vacate”) filed on February 15, 2019, by 3601 Sunflower LLC. The

Court issued its Order [Doc. 69] establishing March 4, 2019, as the deadline for filing all briefs

related to the issues raised in the Motion to Vacate.

         Hemingway supports the Motion to Vacate for the reasons stated in the Memorandum of

3601 Sunflower LLC in support thereof, particularly that this Court lacked equitable jurisdiction

to appoint the Receiver at the request of an unsecured creditor whose claim has not been reduced

to judgment; that the Order Appointing Receiver is vastly overbroad in relation to the underlying

lawsuit; and that the receivership is an improper substitute for bankruptcy.

         Additionally, even if this Court does not vacate the Order Appointing Receiver, it must

immediately either (1) terminate the receivership, or (2) charge the unpaid, ongoing operating

{02819657 -2}                                    1
costs of the receivership to the Plaintiff.     Hemingway, for example, has not received any

payments of rent since the Order Appointing Receiver was issued on January 18, 2019. It is

apparent from the docket that landlords of the receivership defendants nationwide, including

3601 Sunflower LLC, find themselves in the same predicament.

         When a receiver discovers the insufficiency of the assets to pay operating costs of the

receivership, he must apply “to the court for instructions as to whether to continue his operations

at the cost” of the party who moved for his appointment “or to terminate the receivership and put

an end to further expense.” Bowersock Mills & Power Co. v. Joyce, 101 F.2d 1000, 1004 (8th

Cir. 1939). Moreover, where “business cannot be conducted except at the expense of reasonable

prudence” the receiver “is bound…to discontinue operations unless otherwise specifically

directed by the appointing court.” Id.

         Thus, there are two possibilities when a receivership estate has insufficient assets to pay

its operating costs – either the receivership must be terminated, or alternatively, the costs of

operating the receivership may be charged to the party who moved for appointment of the

receiver.

         In the instant case, the plaintiff, Digital Media Solutions (“Digital”), filed a motion

seeking the appointment of a receiver to oversee the affairs of “DCEH and its subsidiaries.” See

Emergency Motion for the Appointment of a Receiver and Entry of a Temporary Restraining

Order and Preliminary Injunction [Doc. 3].        It is a fundamental principle of law that the

appointment of a receiver is ancillary to some other pending cause of action and cannot not

survive as a stand-alone remedy where no other relief is sought. Power Support (USA), Inc. v.

Power Support, Ltd, No. CV1210900BROFFMX, 2013 WL 12113231, at *4 (C.D. Cal. June 7,

2013)(citing N.Y. Cmty. Bank v. Sherman Ave. Assocs., 786 F. Supp. 2d 171 at 174-75). In the



{02819657 -2}                                     2
instant case, Digital’s underlying claim is for breach of contract with Digital’s alleged damages

equaling $252,737.00. See Verified Complaint [Doc. 1].

         Digital’s breach of contract claim seeking legal remedies in the form of money damages

is insufficient to support the appointment of a receiver over DCEH Education Holdings, LLC,

the current obligor of Digital’s contract, let alone the other 26 non-party entities, which have no

contractual relationship whatsoever with Digital. Id. (citing Concorde Equity II, LLC v. Miller,

No. 10-1041 SC, 2010 WL 2354189, at *2 (N.D. Cal. June 9, 2010) (finding that where plaintiff

sought legal remedies in the form of monetary relief, plaintiff's injury was “compensable in

damages and appointment of a receiver [was] not appropriate”). However, if Digital is so

desirous of having a receiver appointed to help recover its $252,737.00 claim, then it should not

be permitted to stand idly by while Hemingway and other similarly-situated landlords suffers

ongoing, post-receivership losses, which in Hemingway’s case alone consist of more than

$100,000 per month.

         It seems readily apparent that Digital was more concerned with assisting the Receiver in

obtaining his appointment, than it was with pursuing an equitable remedy where adequate legal

remedies existed. Digital consciously decided to partner up with the Receiver and DCEH

Education Holdings, LLC to obtain the Receiver’s appointment. As with any other partnership,

Digital should be charged with sharing in the losses of the receivership, which it so desperately

required. Unless and until Digital understands that it may be responsible for paying the ongoing

losses relating to the nationwide receivership enacted at its emergency behest, Digital will have

no incentive to discharge or conclude the receivership to cut-off the Receiver’s further

accumulation of costs and fees.




{02819657 -2}                                   3
         Digital likely will object to being charged with the ongoing losses of this receivership, in

which case, it can elect to do the proper thing and seek to have the receivership it needlessly

requested terminated. In any event, the Court cannot countenance the current situation, where

rent payments of the receivership entities go unpaid while those receivership entities continue to

enjoy the use and possession of hundreds of thousands of rentable square feet at the cost and

expense, and to the detriment and damage, of innocent landlords. It is grossly inequitable for

this Court to force Hemingway and other landlords like 3601 Sunflower LLC to fund this

receivership. If this receivership is to remain in place, then this Court should exercise its

equitable powers and charge the costs of this receivership upon Digital and the other intervening

parties, if any, that want the receivership to remain in place; otherwise, the receivership should

be terminated immediately.

         For the reasons offered by 3601 Sunflower LLC, the Motion to Vacate should be granted

and the receivership order should be vacated. Additionally, even if this Court is not inclined to

vacate the Order Appointing Receiver, it must immediately enter an Order either (1) charging the

Plaintiff to pay rent to the landlords of the receivership entities or (2) terminating the

receivership.

                                               Respectfully submitted,

                                               WALTER | HAVERFIELD LLP

                                              /s/ Douglas M. Eppler
                                              KIRK W. ROESSLER (0060931)
                                              DOUGLAS M. EPPLER (0087018)
                                              Email: kroessler@walterhav.com
                                                     deppler@walterhav.com
                                              Direct Dial: (216) 928-2905
                                              Direct Fax: (216) 916-2402
                                              1301 East Ninth Street, Suite 3500
                                              Cleveland, OH 44114-1821
                               Attorneys for Movant, Hemingway at Richmond, LLC

{02819657 -2}                                     4
                                 CERTIFICATE OF SERVICE

         I hereby certify that this 4th day of March 2019, a copy of the foregoing Hemingway at

Richmond, LLC’s Brief in Support of Motion to Vacate the Injunction and Receiver Order of

3601 Sunflower LLC was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties can access this filing through the Court’s

system.




                                              /s/ Douglas M. Eppler
                                              KIRK W. ROESSLER (0060931)
                                              DOUGLAS M. EPPLER (0087018)

                                              Attorneys for Movant,
                                              Hemingway at Richmond, LLC




{02819657 -2}                                    5
